Citation Nr: 0703458	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-27 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from March 1995 to 
September 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending petition to reopen his previously denied claim of 
entitlement to service connection for bipolar affective 
disorder.  Regrettably, this claim is being remanded to the 
RO via the Appeals Management Center (AMC).  He will be 
notified if further action is required of him.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his petition to 
reopen his previously denied claim of entitlement to service 
connection for bipolar affective disorder.  Furthermore, the 
veteran has not been apprised that a disability rating and 
effective date will be assigned in the event of award of any 
benefit sought.  

In this regard, the Board notes that, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court issued a decision that 
established significant new requirements with respect to the 
content of the VCAA notice for reopening claims.  According 
to the Court, in the context of a claim to reopen, the 
Secretary must look at the bases for the denial in the prior 
decision and to respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Further, in providing instruction as to 
what information would be considered "new and material", 
the Court indicated that "material" evidence would include 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  "New" evidence would be considered 
new only if it had not been submitted previously to VA and 
was neither "cumulative nor redundant" of evidence already 
in the record.  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

In light of the Kent and Dingess/Hartman decisions, the July 
2003 VCAA notification letter sent to the veteran is 
insufficient.  The July 2003 VCAA letter not only failed to 
inform the veteran that new and material evidence could be 
submitted to reopen his claim, this letter did not indicate 
what type of evidence would qualify as "new" evidence or 
specifically inform the veteran as to what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Likewise, while the Board acknowledges 
that the veteran was informed as to the first three elements 
of a service connection claim in the July 2003 VCAA letter, 
as pertained to his claim for service connection of a bipolar 
affective disorder, the veteran has not been informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if his claim is reopened and 
service connection is awarded, nor has he received an 
explanation as to the type of evidence necessary to establish 
both a disability rating and an effective date.  Therefore, 
the Board finds that the claim must be remanded for 
compliance with the VCAA and recent case law.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 3.159(b).  The letter 
must:  (a) inform him of the information 
and evidence that is necessary to reopen 
his previously denied claim for service 
connection for bipolar affective disorder 
in compliance with the requirements laid 
out by the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006); (b) inform him of the 
information and evidence that VA will seek 
to provide; (c) inform him of the 
information and evidence he is expected to 
provide; and (d) request that he provide 
any evidence in his possession pertaining 
to his claim to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).

* The letter should also advise the 
veteran that a disability rating and/or 
effective date will be assigned in the 
event of award of any benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet App 
473 (2006).

2.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claim to reopen 
on appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



